Registration Nos. 033-29697/811-5833 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N - 1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post - Effective Amendment No. 44 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 46 /X/ T. ROWE PRICE INSTITUTIONAL INTERNATIONAL FUNDS, INC. Exact Name of Registrant as Specified in Charter 100 East Pratt Street, Baltimore, Maryland 21202 Address of Principal Executive Offices 410 - 345 - 2000 Registrants Telephone Number, Including Area Code David Oestreicher 100 East Pratt Street, Baltimore, Maryland 21202 Name and Address of Agent for Service Approximate Date of Proposed Public Offering March 1, 2011 It is proposed that this filing will become effective (check appropriate box): / / Immediately upon filing pursuant to paragraph (b) /X/ On March 1, 2011 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / On (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / On (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: / / This post - effective amendment designates a new effective date for a previously filed post - effective amendment. Page 2 T. Rowe Price Institutional International Funds, Inc. Prospectus T. Rowe Price Institutional Africa & Middle East Fund T. Rowe Price Institutional Concentrated International Equity Fund T. Rowe Price Institutional Emerging Markets Equity Fund T. Rowe Price Institutional Global Equity Fund T. Rowe Price Institutional Global Large-Cap Equity Fund T. Rowe Price Institutional International Core Equity Fund T. Rowe Price Institutional International Growth Equity Fund T. Rowe Price Statement of Additional Information Page 3 PART C OTHER INFORMATION Item 28. Exhibits (a)(1) Articles of Incorporation, dated June23, 1989 (electronically filed with Amendment No. 8 dated February28, 1994) (a)(2) Articles of Amendment of T.Rowe Price
